Name: Commission Regulation (EEC) No 747/88 of 15 March 1988 on the supply of refined sunflower oil to Angola as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 78/6 Official Journal of the European Communities 23. 3. 88 COMMISSION REGULATION (EEC) No 747/88 of 15 March 1988 on the supply of refined sunflower oil to Angola as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 November 1987 on the supply of food aid to Angola, the Commission allocated to the latter country 500 tonnes of refined sunflower oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined sunflower oil to Angola in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1988 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No, L 370, 30. 12. 1986, p. 1 . Fj OJ No L 356, 18. 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 23 . 3 . 88 Official Journal of the European Communities No L 78/7 ANNEX 1 . Operation No ('): 118/88 2. Programme : 1987 3. Recipient : Edimba U.E.E. MinistÃ ©rio do ComÃ ©rcio Interno 4. Representative of the recipient0 S.E. Mme Tavira, Ambassade d'Angola, rue Franz Merjay, 182, B-1180 Bruxelies ; tel. 344 49 86, telex 63170 EMBRUX B) 5. Place or country of destination : Angola 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III. A. 2) 8 . Total quantity : 500 tonnes net 9. Number of lots : one (in two parts : A : 400 tonnes ; B : 100 tonnes) 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III . B) :  ¢ metal cans, with an anticorrosive covering of 10 litres or 10 kilograms  the cans must be packed in cartons, with two cans per carton  shipment to take place in containers  the cans must carry the following wording : 'ACÃ Ã O N ° 118/88 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA A ANGOLA' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : A : Lobito ; B : Namibe 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 1 to 30 June 1988 18. Deadline for the supply : 31 July 1988 19. Procedure for determining the costs of supply0 : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 April 1988, not later than 12 noon. Tenders shall be valid until 12 midnight on 13 April 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 April 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 27 April 1988 (b) period for making the goods available at the port of shipment : 15 Jiine to 15 July 1988 (c) deadline for the supply : 15 August 1988 22. Amount of the tendering security : 1 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi, 200, B- 1 049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  No L 78/8 Official Journal of the European Communities 23. 3. 88 Notes : (') The operation number is to be quoted in all correspondence. Pi Commission delegate to be contacted by the successful tenderer : M. O Cuneen, DÃ ©lÃ ©gation CEE, 6 Rua Rainha Ginga, Luanda, tel. 39 30 38, telex 3397 PROQUIM AN). (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.